DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/25/2020, 02/05/2021, 09/29/2021 and 03/16/2022.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two side edges… of a grid wall each has a convex arc shape” in claim 13, “a convex direction” of the first and second edges as well as “the first edge has a radian grater than the second edge” in claim 14, the “the plurality of grid walls… are staggered with each other” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	a.	paras. [0083]-[0085]; reference numerals 100, 200, 201 and 202 in relation to FIG. 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claims 4, 9-11 and 13 are objected to because of the following informalities:  
a.	Claim 4, line 3: the term “the axis center” should be rewritten as --the axial center-- as positively recited in claim 3;
c.	Claim 9, line 2: the period after the term “and” should be removed;
b.	Claim 10, lines 3-4: the term “the axis center” should be rewritten as --the axial center-- as positively recited in claim 3.
d.	Claim 11, line 9: the term “the axis direction” should be rewritten as --the axial direction-- as positively recited in claim 1. 
e.	Claim 13, line 2-3: the term “a grid wall each” should be rewritten as --each grid wall-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 1, lines 5-7, recites the limitation “the at least two grid wings are located on a side of the main rotor, and a grid wing comprises a plurality of grid walls spaced apart and extended along an axial direction of the duct” rendering the claims uncertain, since it is unclear whether the applicant intended on further defining each of the two grid wings as having a plurality of grid walls and extended along an axial direction or conversely the grid wing is separate from the “at least two grid wings” such that the propulsion device requires a total of at least three grid wings. Further, considering the two grid wings are located on a side of the main rotor and the grid wing with walls extends along an axial direction of the duct makes it appear as if the grid wing is separate from the two at least grid wings since the position of the two grid wings is not exclusive to a position inside the duct. As best understood, the grid wing is a subset of the at least two grid wings based on the applicant’s disclosure. The examiner suggests that the “and a grid wing” should probably be rewritten as “each grid wing of the at least two grid wings comprises” or in another similar manner in order to obviate such indefiniteness.  Claim 20, is unclear for the same reasons. 
9.	Claim 2, line 2, recites the limitation “the axial direction of the duct is located in the predetermined cross section of a grid wall” rendering the claim vague and indefinite, since it is unclear as to exactly how an axial direction of the duct is inside a grid wall considering the that the grid wall of the grid wings is inside the duct. 
10.	Claim 7, line 2, recites the limitation “a rotation axis of the main rotor is connected to the axial body” rendering the claim vague and indefinite, since it is unclear how an axis is being recited as been connected to a structural element such as an axial body since a rotation axis is an imaginary line about which a body rotates. It appears that the applicant intended on reciting the rotation axis being coincident to another axis such as a central axis of the duct and/or the axial body. 
11.	Claim 9, line 2, recites the limitation “a quanitity of the at least two grid wings is three or more” rendering the claim vague and indefinite, since it is unclear as to exactly how many grid wings are required per the claim. Currently, it appears that at least three or more set of grid wings are required, however, this does not reflect the applicants disclosure. Similarly, claim 10 is unclear for the same reasons. 
12.	Claim 9 recites the limitation “the three or more grid wings” in line 4. There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 10 recites the limitation “the four grid wings” in line 3. There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 11 which recites “the four grid wings” is indefinite for the same reasons. 
14.	Claim 11 recites the limitation “the torque generated by the four grid wings” in line 10. There is insufficient antecedent basis for this limitation in the claim. 
15.	Claim 14, lines 3-5, recites the limitation  “a convex direction of the first edge is the same as a rotation direction of the main rotor” and “a convex direction of the second edge is opposite to the rotation direction of the main rotor” rendering the claim vague and indefinite, since it is unclear as to what is exactly meant as a convex direction and how exactly is something that is convex recited as having a direction that is specifically the same as and/or opposite of the rotation of the main rotor. Therefore, it is unclear as to exactly what is being claimed. Further, the applicant’s disclosure does not provide any clarification in this regard. 
16.	Claim 18, lines 2-7, recites the limitation “the plurality of grid walls in each grid wing comprises a plurality of first grid walls arranged parallel to each other along a first direction, and a plurality of second grid walls arranged parallel to each other along a second direction, the plurality of first grid walls and the plurality of second grid walls are staggered with each other, the first direction is different from the second direction” rendering the claim uncertain, since it is unclear as to exactly how the first grid walls and second grid walls are considered to be staggered when it appears that the plurality of grid walls are merely positioned side by side and intermeshed/intersecting one another. Further, the applicant’s disclosure which also recites the term “staggered” in regards to the first and second grid walls does not reflect the existing arrangement of the first and second grid walls in any of the figures, but rather the term “staggered” in this case appears to be used to describe side by side and/or intersecting grid walls in contrast to the actual definition of a staggered arrangement of parts.  
	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claim(s) 1-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebbert et al. (US 5295643 A), hereinafter “Ebbert”.
19.	Regarding Claim 1, Ebbert discloses a propulsion device (Abstract and FIGS. 1-2), comprising:
a duct (12), a main rotor (34), and at least two grid wings (c. 4, ln. 45-59; at least four set of grids comprising of vanes 52 having an airfoil shape as seen in FIG. 4), wherein:
the main rotor (34) is located in the duct (12) and is configured to drive fluid to flow in the duct to generate power (a rotor positioned inside a duct is by definition configured to drive fluid to flow through the duct in generating power while the rotor is an operational state), 
the at least two grid wings are located on a side of the main rotor (grid wings as seen in FIG. 4 are located underneath stators 44 as seen in FIGS. 1 and 2), and a grid wing comprises a plurality of grid walls (grid walls 52 as seen in FIG. 4) spaced apart and extended along an axial direction (FIG. 2) of the duct (12), 
two side edges of a predetermined cross section of each grid wall have different shapes to generate a lift force under a pressure difference of the fluid flowing through the grid wing (grid walls 52 disclosed as having an airfoil shape must have a predetermined cross section with at least two side edges for each grid wall having different shapes considering airfoils by definition have upper and lower surfaces providing a pressure difference about the airfoil that is subjected to oncoming air or fluids), and  
the grid wing is configured to form a torque opposite to a torque of the main rotor under the lift force (with consideration of grid walls 52 of each grid wing being configured to rotate, grid walls 52 having an airfoil shape and being subjected to high velocity air when rotor 34 is an operational state, each grid wing being at a deflection allows for grid wings to produce lateral forces and a resulting torque that is opposite of a torque generated by rotor 34).
20.	Regarding Claim 2, Ebbert discloses the propulsion device according to claim 1, wherein:
	the axial direction of the duct (12) is located in the predetermined cross suction of a grid wall (grid wall 52 of each of the grid wings as seen in FIG. 4).
21.	Regarding Claim 3, Ebbert discloses the propulsion device according to claim 2, wherein:
	the at least two grid wings (centrosymmetrically positioned grid wings as seen in FIG. 4) are located between axial center of the duct (12) and inner wall of the duct (c. 5, ln. 7-11; grid wings being in line with stators 44 such that the grid wings are positioned inside duct 12), and are arranged centro-symmetrically with respect to the axial center (a center of grid wings as seen in FIG. 4 that coincides with the axial). 
22.	Regarding Claim 4, Ebbert discloses the propulsion device according to claim 3, further including:
	a connection structure (16/18/24), wherein the connection structure comprises an axial body (16/18) suspended over a position of the center of the duct (FIGS. 1-3), and the at least two grid wings are located between the axial body and the inner wall of the duct (c. 5, ln. 7-11; grid wings being in line with stators 44 such that the grid wings are located between the axial body and inner wall of duct 12).
23.	Regarding Claim 5, Ebbert discloses the propulsion device according to claim 4, wherein:
	the connection structure comprises a connection arm (24) connected between the axial body (16/18)  and the duct (12).
24.	Regarding Claim 6, Ebbert discloses the propulsion device according to claim 4, wherein:
one or more of the axial body (portion 18 of axial body 16/18) and the inner wall of the duct (12) are connected to the grid wing (grid wings as seen in FIG. 4 connected to portion 18 of axial body 16/18 via hinges as seen in FIG. 3).  
25.	Regarding Claim 7, Ebbert discloses the propulsion device according to claim 4, wherein:
	a rotation axis of the main rotor (a rotation axis of main rotor 34 which coincides with the axial center of duct 12 and main rotor hub 36 as seen in FIG. 2) is connected to the axial body (portion 16 of axial body 16/18).
26.	Regarding Claim 8, Ebbert discloses the propulsion device according to claim 2, wherein:
	the grid wing is rotatably disposed in the duct, and 
	a rotation axis of the grid wing has a direction perpendicular to the axial direction of the duct (c. 4, ln. 53-56 and c. 5, ln. 1-13; each grid wing being configured to rotate via links 58 and actuators 56 about portion 18 of axial body 16/18 such that a rotation axis of each grid wing is perpendicular to the axial direction of duct 12 and positioned within the duct as seen in FIG. 2).
27.	Regarding Claim 9, Ebbert discloses the propulsion device according to claim 8, wherein:
	a quantity of the at least two grid wings is three or more, and
	the three or more grid wings are located in a same plane perpendicular to the axis direction of the duct (a quantity of four grid wings symmetrically positioned with respect to the axial body 16/18 as seen in FIGS. 2 and 4).
28.	Regarding Claim 10, Ebbert discloses the propulsion device according to claim 9, wherein:
	a quantity of the at least two grid wings is four, and 
the four grid wings (the four grid wings as seen in FIG. 4) are mutually oppositely disposed in the duct (12) with respect to the axis center of the duct (12), and are arranged in four mutually orthogonal directions in the plane, respectively (FIGS. 2 and 4).
29.	Regarding Claim 11, Ebbert discloses the propulsion device according to claim 10, wherein:
	 the four grid wings comprise one or more pairs of grid wings that are capable of rotating with respect to the plane to enable the lift force of the grid wing to have a direction having an angle with respect to the plane (c. 4, ln. 53-56 and c. 5, ln. 1-13; rotating the four grid walls 52 via actuators 56 such that each grid wing is capable of producing lift in angled direction with respect to the plane that is perpendicular to the axial of duct 12), 
when the four grid wings comprise one pair of grid wings that are capable of rotating with respect to the plane, the propulsion device rotates around a first axis, and the first axis is parallel to a rotation axis of the grid wing (with consideration of each of the grid wings being rotated via actuators 56, the propulsion device is capable of performing the function of rotating around a first axis that is parallel to a rotation axis of the grid wing), and  - 30 -Client Ref No.: 2017F0564US Attorney Docket No.: 00203.3334. OUS 
when the four grid wings comprise two pairs of grid wings that are capable of rotating with respect to the plane, the propulsion device rotates around the axis direction of the duct under a difference between the torque generated by the four grid wings and the torque of the main rotor (with consideration of each of the grid wings being rotated via actuators 56, the propulsion device is capable of rotating around the axis direction of duct 12 under a difference between the torque generated by the four grid wings and the torque of the main rotor 34).
30.	Regarding Claim 12, Ebbert discloses the propulsion device according to claim 8, further including:
	a grid wing driver for driving the grid wing to rotate to different angles.  (c. 5, ln. 1-10; a grid wing driver such as actuator 56 of each respective grid wing as seen in FIG. 4 to rotate each grid wing to different angles up to 30o).
31.	Regarding Claim 13, Ebbert discloses the propulsion device according to claim 1, wherein: 
	the two side edges of the predetermined cross section of a grid wall each has a convex arc shape (with each grid wing being comprised of grid walls 52 having an airfoil shape, the side edges of the predetermine cross section of a grid wall of grid walls 52 must have a convex arc shape since airfoils by definition have side edges at a cross section are convex in shape), and 
the two side edges have different radians to enable the fluid flowing through the grid wing to generate a pressure difference on the two side edges (airfoils by definition have two side edges with different radians on the upper and lower surfaces such that a pressure difference is generated on the two side edges as the airfoil is subjected to oncoming air or fluids).
32.	Regarding Claim 14, Ebbert discloses the propulsion device according to claim 13, wherein:
	the two side edges comprise a first edge and a second edge (two side edges by definition have at least first and second edges), 
a convex direction of the first edge is the same as a rotation direction of the main rotor (a convex direction of the first edge of each grid wall 52 of each grid wing is the same as a rotation direction of the main rotor 34 as each grid wing is rotated via actuator 56), 
a convex direction of the second edge is opposite to the rotation direction of the main rotor (a convex direction of the first edge of each grid wall 52 of each grid wing is the same as a rotation direction of the main rotor 34 as each grid wing is rotated via actuator 56), and 
the first edge has a radian greater than the second edge (grid walls 52 being described as having an airfoil shape and airfoils by definition have an upper surface and lower surface of varying shapes, arc sizes and radians that of which contributes to a pressure difference about the airfoil for creating lift, as such the first edge must have a radian greater than the second edge).
33.	Regarding Claim 15, Ebbert discloses the propulsion device according to claim 1, wherein: 
the plurality of grid walls (52) in each grid wing are arranged parallel (FIGS. 2 and 4) to each other 
along the axial direction of the duct (12).
34.	Regarding Claim 16, Ebbert discloses the propulsion device according to claim 15, wherein:
	each grid wing comprises three or more grid walls that are arranged in parallel to each other (a parallel arrangement of grid walls 52 of each grid wing as seen in FIG. 4).
35.	Regarding Claim 20, Ebbert discloses a single-rotor unmanned aerial vehicle (10), comprising:
a body (16) and a propulsion device (Abstract and FIGS. 1-2), comprising:
a duct (12), a main rotor (34), and at least two grid wings (c. 4, ln. 45-59; at least four set of grids comprising of grid walls 52 having an airfoil shape as seen in FIG. 4), wherein:
the main rotor (34) is located in the duct (12) and is configured to drive fluid to flow in the duct to generate power (a rotor positioned inside a duct is by definition configured to drive fluid to flow through the duct in generating power while the rotor is an operational state), 
the at least two grid wings are located on a side of the main rotor (grid wings as seen in FIG. 4 are located underneath stators 44 as seen in FIGS. 1 and 2), and a grid wing comprises a plurality of grid walls (grid walls of vanes 52 as seen in FIG. 4) spaced apart and extended along an axial direction (FIG. 2) of the duct (12), 
two side edges of a predetermined cross section of each grid wall have different shapes to generate a lift force under a pressure difference of the fluid flowing through the grid wing (with grid walls 52 disclosed as having an airfoil shape must have a predetermined cross section with at least two side edges for each grid wall having different shapes considering airfoils by definition have upper and lower surfaces providing a pressure difference about the airfoil that is subjected to oncoming air or fluids), and  
the grid wing is configured to form a torque opposite to a torque of the main rotor under the lift force (with consideration of vanes 52 of each grid wing being configured to rotate, vanes 52 having an airfoil shape and being subjected to high velocity air when rotor 34 is an operational state, each grid wing being at a deflection allows for grid wings to produce lateral forces and a resulting torque that is opposite of a torque generated by rotor 34).

Claim Rejections - 35 USC § 103
36.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

37.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebbert et al. (US 5295643 A), in view of Yoeli (US 2005/0178881 A1).
38.	Regarding Claim 17, Ebbert discloses the propulsion device according to claim 1, wherein:
	the plurality of grid walls in each grid wing are staggered with respect to each other (grid walls 
of vanes 52 of each grid wing in a staggered arrangement relative to one another as seen in FIG. 4).
	Ebbert is silent regarding obliquely arranged grid walls with respect to a radial direction of the duct. 
	Yoeli discloses a ducted propulsion device (Abstract and paras. [0017], [0042] and [0047]-[0049]; ducted propulsion device 4 of aircraft 2), wherein: the plurality of grid walls (plurality of 
grid walls 15/21 and/or 15/20 as seen in FIFS. 9-111) in each grid wing (a grid wing comprising grid walls 15/21 and/or 15/20 as 
seen in FIGS. 1-3 and 9-10) are arranged obliquely (FIGS. 3 and 9-10) with respect to a radial direction of 
the duct (4), and the plurality of grid walls in each grid wing are staggered with each other (staggered 
arrangement of grid walls 15/21 and/or 15/20 as seen in FIGS. 9-10). 
	it would have been obvious to one of ordinary skill in the art before the effective filling date of 
the claimed invention to modify the arrangement of Ebbert to use the arrangement of Yoeli, as a known 
arrangement of oblique and staggered grid walls for the purpose of providing the desired control forces
and moments in addition to lift forces to a propulsion device (Yoeli para. [0049]).
39.	Regarding Claim 18, modified Ebbert discloses (see Yoeli) the propulsion device according to claim 17, wherein:
	the plurality of grid walls (15/21) in each grid wing comprises a plurality of first grid walls (15) arranged parallel to each other (FIGS. 1-5 and 10-11) along a first direction (first grid walls 15 extending in a first direction as seen in FIG. 10), and a plurality of second grid walls (21) arranged parallel to each other along a second direction (grid walls 21 arranged parallel and extending in a second direction as seen in FIGS. 10 and 11), 
the plurality of first grid walls (15) and the plurality of second grid walls (21) are staggered with each other (FIGS. 10-11), and 
the first direction is different from the second direction (contrasting first and second directions grid walls 15/21 as seen in FIGS. 10-11).
40.	Regarding Claim 19, modified Ebbert (see Yoeli) discloses the propulsion device according to claim 18, wherein: 
the first direction is perpendicular to the second direction (first direction being perpendicular to the second direction ass seen in FIGS. 10-11).









Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Yoeli (US 7918416 B2), Yoeli (US 2007/0034734 A1), Choi (US 2011/0114785 A1), Mallinckrodt (US 2874920 A), Sakal, Jr. (US 3847368 A), Ulanoski et al. (US 6105901 A), Ulanoski (US 6318668 B1) and Wang (CN 201211928 Y) disclose ducted propulsion devices with a main rotor, grid wings and grid walls. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647